Citation Nr: 0832273	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-31 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for gastroesphageal reflux disease (GERD), claimed as stomach 
condition.

2.  Entitlement to an initial compensable rating for 
psoriasis, claimed as skin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
2001.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision which granted 
service connection for both issues on appeal and assigned 
disability ratings of 10 percent for GERD and 0 percent for 
psoriasis.  The Board remanded both issues in April 2007 to 
ask the veteran for further information, for VA examinations, 
and to obtain VA treatment records.  The veteran was sent a 
letter in May 2007 asking for further information regarding 
treatment of his disabilities on appeal to which he did not 
respond, he was scheduled for a VA examination to which he 
failed to report, and no VA treatment records were found.  As 
no new evidence was submitted, the RO continued to deny the 
veteran's claims in the readjudication of the issues in an 
April 2008 supplemental statement of the case.

The veteran testified before the undersigned Veterans Law 
Judge at a February 2007 Travel Board hearing.  A copy of the 
transcript of that hearing has been made a part of the claims 
file.


FINDINGS OF FACT

1.  The evidence for the period on appeal indicates that the 
veteran's GERD was productive of occasional, mild abdominal 
pain, nausea and vomiting, and diarrhea controlled by 
medication.  The evidence does not show he presents recurrent 
epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

2.  The evidence for the period on appeal indicates that the 
veteran's psoriasis was productive of some hyperpigmentation 
on the elbows and knees of unknown size and no active lesions 
as it responded positively to steroid creams. The evidence 
does not show he presents evidence of need for intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.

3.  The veteran was scheduled for a VA examination to 
determine the severity of each of his disabilities on appeal 
in March 2008 to which he failed to report and has not given 
any reason of good cause for this failure.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
GERD for the period on appeal and based on the extant 
evidence have not been met and the veteran has failed to show 
good cause for his failure to report for a VA examination 
associated with the claim for increased rating.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.655, 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7346 
(2007).

2.  The criteria for a compensable rating for psoriasis for 
the period on appeal and based on the extant evidence have 
not been met and the veteran has failed to show good cause 
for his failure to report for a VA examination associated 
with the claim for increased rating.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 
4.2, 4.7, 4.118, DCs 7801, 7802, 7803, 7804, 7805, 7806, 7816 
(2002) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluations following the grants of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has obtained the veteran's 
service medical records, attempted to obtain VA treatment 
records but none were found, afforded the veteran a VA 
examination, and scheduled him for a second VA examination to 
which he failed to report.  The veteran has given no reason 
for his failure to report to the VA examination and was 
notified of the examination at his most recent given address.  
Therefore no good cause on behalf of the veteran has been 
submitted that would explain his failure to report and 
potentially warrant the scheduling of a new VA examination.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Claims for Increased Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The veteran is currently rated as 10 percent disabled from 
GERD under DC 7346.  That DC applies to hiatal hernia and is 
used in this case by analogy to the symptoms of GERD and 
would warrant the next highest rating, a rating of 30 
percent, for symptoms of persistently recurring epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, and 
productive of considerable impairment of health.  38 C.F.R. 
§ 4.114 DC 7346.  No other DCs are analogous to the symptoms 
that the veteran displays in his service-connected GERD and 
as a result, DC 7346 is the only DC for application here.

The only evidence of record is a VA examination undertaken in 
June 2002 and the veteran's service medical records.  During 
the period on appeal as seen in the service medical records, 
the veteran complained of diarrhea in October 2000.  The June 
2002 VA examination revealed the veteran to be diagnosed as 
having mild gastroesophageal reflux based on history and x-
ray findings of occasional mild GERD after the veteran's 
reporting off and on abdominal pain with occasional diarrhea 
for which he took medication and stated was not very severe.  
The pain was reported to last from 2 to 4 days and was 
associated with nausea and vomiting at least once per two 
weeks.  He denied hemoptysis and melena.  

The symptoms as seen at the June 2002 VA examination with 
regards to GERD do not more nearly approximate that required 
for a rating in excess of 10 percent.  Specifically, the 
symptoms reported were mild and only occurred occasionally 
and were controlled by medication.  They did not include 
persistently recurring epigastric distress with dysphagia, 
pyrosis, and regurgitation, and were not accompanied by 
substernal or arm or shoulder pain.  In addition, they were 
not shown to be productive of considerable impairment of 
health as they were reported as mild by the veteran and not 
found to be otherwise by the examiner but rather determined 
to have been only occasional by x-rays.

With respect to the claim for increased rating for psoriasis, 
the veteran is currently rated as noncompensably disabled for 
psoriasis under DC 7816.  DC 7816 applies to psoriasis and a 
compensable rating, with a 10 percent disability rating, is 
warranted where the veteran's psoriasis covers at least 5 
percent but less than 20 percent of the entire body or of the 
exposed areas affected or where intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than 6 weeks during the 
past 12 month period.  DC 7816 also notes that psoriasis can 
be rated as disfigurement of the head, face, or neck 
depending upon the predominant disability.  However, here, 
there is no evidence of any disfigurement of the head, face, 
or neck so these DCs are not for application here.  Scars of 
other areas can be rated under DC 7801 and warrant a 10 
percent rating where the scar covers an area of at least 6 
square inches; under DC 7802 and warrant a 10 percent rating 
where the scar covers an area of at least 144 square inches 
and do not cause limited motion; under DC 7803 and warrant a 
10 percent rating where the scar is superficial and unstable; 
and, finally, under DC 7804 and warrant a 10 percent rating 
where the scar is superficial and painful on examination.

The Board notes that during the period on appeal, the 
applicable rating criteria for skin disabilities were revised 
effective August 30, 2002.  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of the appeal, the Board considers both the 
former and the current schedular criteria because, should an 
increased rating be warranted under the revised criteria, 
that award may not be made effective before the effective 
date of the change.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); see also VAOPGCPREC 7-2003 (Nov. 19, 2003).  
As these amendments were made after the veteran's claim, both 
the old and new regulations are for consideration here.

In pertinent part, the old regulations allowed for a 
compensable rating where the veteran's psoriasis (see DC 7816 
as in effect prior to August 30, 2002) would warrant a 
compensable rating as analogous to the ratings for scars, 
disfigurement, etc. on the extent of constitutional symptoms 
and physical impairment.  The applicable DCs here include DC 
7803 which would warrant a 10 percent rating for superficial, 
poorly nourished scars with repeated ulceration; DC 7804 for 
scars which would warrant a 10 percent rating for 
superficial, tender scars that were painful on objective 
demonstration; DC 7805 which allows for rating of scars based 
on limitation of function of the part affected; or, DC 7806 
which allows for an analogous rating for eczema and warrants 
a 10 percent rating where the symptoms include exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area.  38 C.F.R. § 4.118 as in effect prior to 
August 30, 2002.

As for the skin condition, once again the only evidence of 
record is from the veteran's service medical records and the 
June 2002 VA examination.  The veteran's service medical 
records for the period on appeal beginning one year prior to 
submission of the veteran's claim in September 2001 reveal 
that in March and June 2001, the veteran reported not taking 
any medications and receiving no medical treatment for any 
condition.  At the June 2002 VA examination, the veteran 
reported having a rash on his knees and elbows that was 
controlled by the use of steroids.  Upon physical 
examination, the examiner found no lumps or loose cysts 
despite some hyperpigmented scars on the elbow and the 
extensor surfaces of the elbow and knee.  He was noted to 
have no generalized skin disease but was diagnosed as having 
psoriasis based on history and examination.  And while no 
lesions were visible on examination, that fact was attributed 
to the successful use of steroid creams.

The symptoms of psoriasis as seen at the June 2002 VA 
examination do not more nearly approximate a compensable 
rating for the disorder.  At the June 2002 VA examination, 
there were no active lesions as the disorder was controlled 
by steroid creams but the type, amount, and duration of 
pharmaceutical treatment is not known.  Although there were 
reports of hyperpigmentation and scarring on the elbows and 
knees, there is no detailed report of the affected area to 
suggest an area or type of scar that would warrant an 
increased rating.  Without evidence of more severe symptoms 
of psoriasis, the criteria for a compensable rating are not 
established and an increased rating is not warranted.

The June 2002 VA examination was determined to have been 
inadequate for adjudication purposes as the veteran reported 
his condition to have been worse than that shown in the June 
2002 examination report at the February 2007 Travel Board 
hearing.  As seen above, the veteran was scheduled for a VA 
examination in March 2008 as part of the further development 
requirements of the Board's April 2007 remand.  The veteran 
failed to show for that examination and has given no excuse 
to date for his absence.

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate.  38 C.F.R. 
§ 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

As the veteran failed to report to his March 2008 VA 
examination, and the claim is one for an increased rating, 
the veteran's claim must be denied.  38 C.F.R. § 3.655(b).  
The March 2008 notification letter informed the veteran that 
he was to be scheduled for a VA examination and was not noted 
to have been returned as undeliverable.  Therefore, the law 
presumes the veteran received the notice, in the absence of 
clear evidence to the contrary.  See Leonard v. Brown, 10 
Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 195, 199 
(1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  
It is therefore presumed that the letter was received by the 
veteran at his last and most recent address of record.

Further, in the April 2008 supplemental statement of the 
case, the RO informed the veteran and his representative that 
his claim continued to be denied because he failed to report 
to his VA examination.  In his representative's July 2008 
response, no argument was made as to the veteran's not having 
received notice of the March 2008 VA examination.  In 
contrast, the representative stated that the veteran had 
failed to report to the examination and gave no reason for 
such failure.

Evidence obtained from these examinations could have been 
material to the outcome of the claims.  In any event, as seen 
from the extant medical evidence of record, the 
manifestations of the veteran's GERD and psoriasis more 
nearly reflect the schedular criteria for a 10 percent rating 
and a noncompensable rating, respectively.  The 
manifestations presented at the June 2002 VA examination are 
the only symptoms of record for the period on appeal.  
Therefore, there is no basis for the assignment of staged 
ratings or for an increased disability rating for any of the 
period on appeal.  Accordingly, the appeal is denied.

With regard to the claims for an increased ratings, the Board 
has considered the veteran's statements regarding his 
service-connected disabilities on appeal.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds the medical findings, which directly 
address the criteria under which the service-connected 
disability is evaluated, more probative than the subjective 
evidence of an increased disability.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the appellant that his 
service-connected disabilities have necessitated frequent 
periods of hospitalization.  While the appellant may assert 
that his disabilities have interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). 

In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for GERD, claimed 
as stomach condition, is denied.

An initial compensable rating for psoriasis, claimed as skin 
condition, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


